Citation Nr: 0502772	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.
.

REPRESENTATION

Appellant represented by:	A. England-Albright, Attorney-
at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to November 
1967.  The veteran died in September 2001, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of death; denied entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318; and determined 
eligibility for DEA was not established.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.







REMAND

Under the VCAA, VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran died in September 2001.  The veteran's death 
certificate lists his cause of death as acute pulmonary 
edema, due to congestive heart failure, due to cancer of the 
right lung with metastasis.  The appellant alleges that the 
veteran's cause of death is related to his service-connected 
histoplasmosis.  

The autopsy report is not of record, and the discharge 
summary is, at best, cursory.  A December 2002 opinion by a 
VA physician stated there was no relationship of the 
veteran's service-connected histoplasmosis to cancer.  
However, the evidence of record indicates that the veteran 
had in-service abnormal PFTs; that he had a final diagnosis 
of COPD; and that his service-connected histoplasmosis 
affected the lung, liver and kidneys.

In order to properly address the appellant's contention, the 
terminal clinical records and the autopsy report (both gross 
and microscopic) should be reviewed, and the causation and 
contributory causes of death addressed in light of those 
records.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the 
appellant, including obtaining any 
necessary signed releases, the RO should 
obtain copies of the records of the 
terminal clinical records and the autopsy 
report (both gross and microscopic).  
Those records should then be associated 
with the claims folder.

2.	The RO should then obtain medical 
opinions 
regarding the cause of death from an 
appropriate physician specialist.  

The claims folder and a copy of this 
REMAND must be made available to, and be 
reviewed by, the physician specialist.  

The physician specialist should provide 
an opinion as to whether it at least as 
likely as not that the veteran's service 
connected histoplasmosis caused or 
significantly contributed to the cause of 
death (acute pulmonary edema, due to 
congestive heart failure, due to cancer 
of the right lung with metastasis).  

The physician specialist should provide 
an opinion as to whether it at least as 
likely as not that the veteran's service 
connected histoplasmosis affected the 
veteran's lungs, liver and kidneys such 
that it accelerated his death. 

The examiner must provide a complete 
rationale for all opinions expressed, and 
must specifically address the veteran's 
abnormal in-service PFTs and COPD with 
respect to the expressed opinions.  

3.  After the aforementioned development 
is completed, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




